Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  May 20, 2015                                                                          Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  148898-9(116)                                                                              Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  JEANNE HARRISON,                                                                      Richard H. Bernstein,
                                                                                                        Justices
           Plaintiff-Appellee,
                                                             SC: 148898-9
  v                                                          COA: 304512, 304539
                                                             Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                                         2009-027611-NH
          Defendant-Appellant,
  and

  SURGICAL ASSOCIATES OF TRAVERSE CITY,
  P.L.L.C., WILLIAM P. POTTHOFF, M.D., and
  CINDY GILLIAND, R.N.,
              Defendants,
  and

  THOMAS R. HALL,
             Appellee.
  __________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant for leave to file a
  supplemental brief in support of the application for leave to appeal is GRANTED. The
  supplemental brief submitted on May 12, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 20, 2015